Beasley, Judge,
concurring specially.
1. As to Division 1, I believe that the court charged the right offense, in that there was unrebutted evidence that defendant had committed the lesser included offense. The trouble is that the court did not confine the jury’s deliberation to consideration of it, and the verdict of guilty was returned to the accusation as charged, i.e., guilty of driving without a license, as prohibited by OCGA § 40-5-20 (a). The evidence was such that the jury could not find that the State had proven beyond a reasonable doubt that defendant was not licensed to drive.
2. As to Division 3, prior to the time the certified copy of the license was offered, the operator had twice testified, without objection, that he was licensed by the State to conduct intoximeter tests. There having been no objection to this testimony, the physical document itself was merely cumulative.